Citation Nr: 0307927	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  02-01 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Whether the appeal of the denial of the waiver of a VA 
pension benefits overpayment, in the amount of $1,689.10, was 
timely filed.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision of the Committee of 
Waivers and Compromises (Committee) of the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).

As explained by him in a January 2002 statement, it has been 
one of the veteran's primary contentions, that his pension 
benefits were improperly reduced and then eventually 
terminated, and that this improper reduction was the cause of 
the overpayment.  The Court has held that when a debtor 
requests waiver of an overpayment and also asserts that the 
underlying debt is invalid, VA must resolve both matters.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In a case in 
which a claimant has expressed disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case.  The Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, this issue 
will be the subject of a remand.


FINDINGS OF FACT

1.  In January 1995, the veteran filed for a waiver of a VA 
pension benefits overpayment, in the amount of $1,689.10.  In 
March 1995, the Committee denied the veteran's request for a 
waiver, and notice of that denial was sent to the veteran on 
March 20, 1995 at his last known address of record.  A notice 
of disagreement with that decision was received from the 
veteran's father in April 1995.  

2.  A statement of the case was prepared regarding the issue 
of the waiver denial and sent to the veteran at his last 
known address of record in July 1995, but no substantive 
appeal was filed by the veteran within the remainder of the 
one year period from the date of the March 20, 1995 mailing 
of the decision.

3.  The veteran failed to submit a timely substantive appeal 
or any statements alleging specific errors of fact or law 
with regard to the July 1995 Statement of the Case.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal of a claim of 
entitlement to a waiver of a VA pension benefits overpayment, 
in the amount of $1,689.10.  38 U.S.C.A. § 7105(a), (b), 
(d)(1), (d)(3) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, et seq. (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminated the former statutory 
requirement that claims be well grounded.  This law also 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

With respect to the timeliness issue, the Board notes that in 
a December 2001 supplemental statement of the case, the RO 
notified the appellant of its unfavorable decision.  
Subsequently, in February 2002, the RO issued the appellant a 
statement of the case which listed all pertinent laws and 
regulations, the adjudicative action, and the reasons and 
bases for the determination concerning the untimeliness of 
the appellant's substantive appeal with a January 1995 waiver 
decision.

Neither the appellant nor his representative have identified 
any outstanding records that are pertinent to the issue of 
timeliness of the substantive appeal in question.  In this 
instance, the Board does not have jurisdiction over the 
appellant's claim on the merits given, as noted in the 
decision below, that the appellant has not filed a timely 
substantive appeal.  The notice and duty to assist provisions 
of the VCAA relative to the issue of timeliness of the 
substantive appeal have been met by the Board.

Analysis

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2002).  

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  The Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
C.F.R. § 20.202.  See also Archbold v. Brown, 9 Vet. App. 
124, 132-133 (1996).

A substantive appeal must be filed within 60 days from the 
date that the RO mails the statement of the case or 
supplemental statement of the case to the veteran or within 
the remainder of the one year period from the date of mailing 
of the notification of the determination being appealed, 
which ever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  The 60-day appeal period may be extended for good 
cause shown.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.303 (1995).

In January 1995, the veteran filed for a waiver of a VA 
pension benefits overpayment, in the amount of $1,689.10.  
Although he was incarcerated at the time, he used his 
father's address as his address of record in the waiver 
request and the accompanying financial status report.  In 
March 1995, the Committee denied the veteran's request for a 
waiver and on March 20, 1995, sent the notice of denial to 
the veteran's father's address that had been supplied in the 
waiver request.  In April 1995, what was deemed by the RO to 
be a notice of disagreement was received.

In July 1995, a statement of the case was prepared regarding 
the issue of the waiver denial and sent to the veteran at his 
last known address of record, which was the address of the 
veteran's father.  No substantive appeal was filed by the 
veteran within the remainder of the one year period from the 
March 20, 1995 date of the mailing of the decision.  
Essentially, the veteran failed to submit a timely 
substantive appeal or any statements alleging specific errors 
of fact or law with regard to the July 1995 Statement of the 
Case.

The Board notes that, under the provisions of 38 C.F.R. 
§ 20.301 (2002), [with certain exceptions not applicable 
here] a Notice of Disagreement and/or a Substantive Appeal 
may be filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  In this 
case, the veteran did not file a Power of Attorney nor did he 
otherwise appoint his father as his representative.  
Consequently, the veteran's father did not have proper 
standing for the purpose of filing a notice of disagreement 
or substantive appeal on behalf of the veteran.  
Notwithstanding that the veteran has argued that he did not 
sign the document, the April 1995 statement from the 
veteran's father was accepted by the RO as a notice of 
disagreement to the March 1995 denial of waiver, ostensibly 
because it contained script that was determined by the RO to 
be the veteran's signature.  The Board need not now determine 
whether that document should have been accepted as a proper 
notice of disagreement in the face of the veteran's 
allegations purporting that it was not his signature.  
Regardless, under 38 C.F.R. § 20.302, the veteran had until 
March 20, 1996, or one year from the date of that notice of 
denial to file a timely substantive appeal.  The veteran 
failed to file such an appeal or any document that could 
remotely be construed, liberally or otherwise, as a 
substantive appeal of the denial of a waiver of overpayment 
of pension benefits.  The veteran's father did file a 
pertinent statement dated August 8, 1995, but even if that 
statement could be liberally construed as the equivalent of a 
substantive appeal, under 38 C.F.R. § 20.301, his father did 
not have standing for purposes of filing an appeal on his 
son's behalf.  

As noted above, the veteran has argued that he did not file 
the notice of disagreement in April 1995, because the April 
1995 statement filed by his father did not contain his 
signature.  Even assuming that were the case, the timeliness 
of the veteran's appeal would still be defeated because a 
notice of disagreement shall be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination with which it is disagreeing.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002).  The Committee had sent notice of 
the denial of the waiver determination to the veteran's last 
known address of record in a mailing dated March 20, 1995.  
The veteran did not file any other document that could be 
construed as a notice of disagreement within one year 
thereafter.  

Absent a timely substantive appeal, the appeal as to the 
veteran's claim of entitlement to a waiver of recovery of an 
overpayment of pension benefits in the amount of $1,689.10 
has not been perfected, and the Board is without jurisdiction 
to adjudicate the claim.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2002).  Moreover, there is no 
correspondence or statement that can be construed as a 
request for an extension to file a substantive appeal for 
good cause.  38 C.F.R. §§ 3.109(b), 20.303 (2002).  Thus, for 
reasons set forth above, the Board concludes that an appeal 
has not been perfected with respect to the veteran's claim of 
entitlement to a waiver of the overpayment of pension 
benefits in the amount of $1,689.10.  Accordingly, since the 
veteran did not perfect his appeal by filing a substantive 
appeal in a timely fashion, his claim is dismissed.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and 
not the evidence is dispositive, the appeal to the Board may 
be terminated because of the absence of legal merit or lack 
of entitlement under the law).

Finally, the Board finds that notwithstanding the enactment 
of the VCAA, no undue prejudice to the appellant is evident 
by a disposition by the Board herein, as the amended 
provisions of the Act specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  


ORDER

The appeal as to the claim of entitlement to a waiver of the 
overpayment of pension benefits, in the amount of $1,689.10, 
is dismissed for failure to perfect a timely appeal to the 
Board.


REMAND

As detailed in his January 2002 statement, the veteran has 
advanced the argument that the alleged overpayment of VA 
pension benefits in the amount of $1,689.10, was not properly 
created.  Specifically, he stated that he had informed VA of 
any changes of his income, and that VA had erroneously 
imputed income to him from an earlier date than he actually 
received that income.  The veteran further stated that his 
pension benefits were terminated prior to the time that VA 
recognizes, and that the actual overpayment was consequently 
much less than has been charged to him.  The Board notes that 
in addition to a challenge to the validity of the debt, this 
may be construed as an assertion that the overpayment in 
question resulted solely from administrative error on the 
part of VA.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2002).  

The underlying issues of the validity of the debt and the 
allegation of sole administrative error have not been 
addressed by the RO through the issuance of a statement of 
the case.  The Court has held that when a debtor requests 
waiver of an overpayment and also asserts that the underlying 
debt is invalid, VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The question of waiver 
has been resolved against the veteran as noted above, by 
virtue of the veteran's failure to perfect a timely appeal of 
the previous denial of that waiver.  Based upon the veteran's 
notice of disagreement, the validity issue remains as a 
separate matter for which a statement of the case must be 
issued by the RO.  See Manlincon v. West, 12 Vet. App. 238 
(1999)

Accordingly, this case is REMANDED for the following action:

1.  The RO should readjudicate the 
veteran's claim, specifically addressing 
the question at issue as noted above, 
namely the issue of the validity of the 
creation of the pension compensation 
overpayment indebtedness.  The question 
of proper creation of the overpayment 
should include specifically the question 
of whether there was sole administrative 
error on the part of VA in the creation 
of the overpayment.  If it is found, 
based upon the evidence of record, that 
the veteran's disability pension 
overpayment indebtedness was validly 
established, the RO should explain the 
legal basis for that conclusion and the 
evidence considered.

2.  If the benefit on appeal, validity of 
the indebtedness, to include the question 
of sole administrative error, remains 
denied, the appellant and his 
representative should be provided a 
statement of the case.  If applicable, 
governing criteria regarding 
administrative error should be provided, 
including 38 U.S.C.A. § 5112(b)(9),(10) 
and 38 C.F.R. § 3.500(b)(2) pertaining to 
administrative error.  The RO should 
notify the veteran of the time limit 
within which he must submit a timely and 
adequate substantive appeal in order to 
assure appellate review.  The veteran 
should then be given the legally 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures, if in order.  No 
action is required of the appellant until he is notified.  
The purpose of this remand is to ensure due process and to 
assist the veteran in the development of his claim.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



